Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-1996

Jones v. United States
Precedential or Non-Precedential:

Docket 95-1719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Jones v. United States" (1996). 1996 Decisions. Paper 141.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/141


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT



                     No. 95-1719


                       ROTHER JONES
                                Appellant


                           V.

                 UNITED STATES OF AMERICA
                                     Appellee



   ON APPEAL FROM THE UNITED STATES DISTRICT COURT
       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
              (D.C. Civil No. 94-05086)


               Argued on March 11, 1996

Before:   NYGAARD, SAROKIN and ALDISERT, Circuit Judges

            (Opinion Filed July 31, 1996)

                           David C. Harrison (Argued)
                           2100 Arch Street, 5th Floor

                           Philadelphia, PA 19103-1399

                           Attorney for Appellant



                           Susan D. Bricklin (Argued)
                           Suite 1250
                           Office of United States Attorney
                           615 Chestnut Street
                           Philadelphia, PA 19106
                           Attorney for Appellee



                   OPINION OF THE COURT
NYGAARD, Circuit Judge.
         Rother Jones alleges that, while he was a federal
prisoner, prison officials denied him his prescription high blood
pressure medication, causing him to suffer a debilitating stroke,
which left him aphasic and quadriplegic. The district court
granted the United States' motion for summary judgment and denied
Jones' motion for reconsideration. We will reverse.
                                I.
         Jones alleges that in 1991, while a prisoner at the
Federal Correctional Institution at Lewisburg, Pennsylvania, he
suffered from high blood pressure and had been prescribed
appropriate medication. In October, 1991, he was transferred
from Lewisburg to the Federal Correctional Institution at McKean,
Pennsylvania. He did not receive his medication the morning of
the transfer, nor was he medicated when he arrived at McKean,
although he did receive a medical examination.
         Discovery revealed that within twelve hours of his
medication being withheld he suffered a cerebral hemorrhage,
leaving him aphasic and quadriplegic. Jones alleges that this
cerebral hemorrhage was a result of appellee's negligence in
failing to provide him with his prescription medication despite
knowledge of his need for it; that appellee failed to act with
due regard for his rights as a federal prisoner, a status which
denied him open access to the medication; and, that appellee
deviated from the applicable standard of care.
                               II.
         Appellee moved for summary judgment on the ground that
this was a malpractice case and that Jones produced no expert
testimony that established appellee's negligence. The district
court, however, granted summary judgment on a ground not raised
in appellee's motion. It stated that:
         under a simple negligence theory, Plaintiff
         has failed to show negligence because he has
         failed to show a duty. There is no evidence
         in the record to indicate that the prison
         authorities had a duty to provide Plaintiff
         with his medication at a certain period of
         time. . . . Plaintiff had a duty to establish
         every element of his case.

The court concluded that "Plaintiff has not 'set forth specific
facts showing that there is a genuine issue for trial.'" We
disagree with the district court's conclusion that summary
judgment was appropriate because Mr. Jones "produced no evidencethat there
was a duty" to provide him his prescription medicine
at a certain time. Rather than requiring evidentiary proof,
"[w]hether a defendant owes a duty of care to a plaintiff is a
question of law." Kleinknecht v. Gettysburg College, 989 F.2d
1360, 1366 (3d Cir. 1993) (citing Restatement (Second) of Torts 328(B)
(1965)) (other citations omitted). Therefore, we need
only determine whether, as a matter of law, the defendant owed a
duty to Jones.
         In Paragraph 2 of his complaint, Jones specifically
pointed to the relevant legal duty the government negligently
breached:
         Defendant UNITED STATES OF AMERICA operates a
         prison system and is responsible for the
         care, health and welfare of federal prisoners
         within its custody in the federal prison
         system.
Jones also alleged that federal employees "failed to supply
Plaintiff with his medication although it knew or should have
known that [the medicine] was necessary for his health."
         We find the defendant's duty articulated in 18 U.S.C.
  4042(a)(2) and (3), which provide:
         The Bureau of Prisons . . . shall -- (2) . .
         . provide for the safekeeping, care and
         subsistence . . . (3) provide for the
         protection . . . of all persons charged with
         or convicted of offenses against the United
         States.

The statute is unambiguous, and to avert summary judgment, Jones
was not required to provide a further basis for his contention
that defendant had a duty of care toward him. United States v.
Muniz, 374 U.S. 164-65, 83 S.Ct. 1850, 1859 (1963). ("[T]he duty
of care owed by the Bureau of Prisons to federal prisoners is
fixed by 18 U.S.C.   4042 . . . .").
         The facts are undisputed that Jones had been prescribed
medicine to treat his condition; that the medicine had been
withheld; and that he then suffered a severe stroke -- just what
the medicine was designed to prevent -- which left him
permanently disabled. We conclude that this evidence is
sufficient to allow a jury to determine that the government
breached its legal duty of care toward Jones by failing to
provide him with his medication within twelve hours of its normal
prescription time.
                               III.
         We will reverse the summary judgment of the district
court and remand the cause for further proceedings consistent
with this opinion.